Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 1 0f 10. PagelD #: 1

UNITED STATES DISTRICT COURT ORIGINAL
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

CHRISTOPHER M. FORREST-BEY SR.
PLAINTIFF,

1:20 CV 801

Vs. CASE:
ARMON BUDISH

CUYAHOGA COUNTY EXECUTIVE,

 

JUDGE POLSTER
MAG, JUDGE BAUGHMAN

KENNETH MILLS
FORMER DIRECTOR OF REGIONAL
CORRECTIONS: CENTER,

ALW O'DONNELL
WARDEN OF CUYAHOGA COUNTY
CORRECTIONS CENTER,

TITLE 42 USC SECTION
1983 CIVIL ACTION COMPLAINT

ERIC IVEY
FORMER WARDEN OF CUYAHOGA
COUNTY CORRECTIONS CENTER,

 

ANNETTE CHAMBER SMITH

DIRECTOR OF THE OHIO DEPARTMENT
OF REHABILITATION AND
CORRECTIONS,

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

MARY LOUSIE MADIGAN )

CUYAHOGA COUNTY SPOKESWOMEN,  )

)

CLIFFORD PINKNEY )
FORMER CUYAHOGA COUNTY SHERIFF, )
)

WANDA GORDAN AND JOHN HENNESSEE) JURY TRIAL DEMANED

CUYAHOGA COUNTY MAILROOM CLERK, )

)
METRO HEALTH MEDICAL STAFF IN)
CUYAHOGA COUNTY, )
)

 

DEFENDANT.

ql)
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 2 of 10. PagelD #: 2

I. JURISDICTION AND VENUE

1.This is a civil action brought pursuant to Title 42 USC
Section 1983 to redress the deprivation under color.of law of right,
privileges, and immunities guaranteed by the Constitution of the
United States..This Court has jurisdiction under Title 28 USC Section
1331 and 1343(a)(3).

 

2.The Northren District of Ohio. is an appropriate venue
under Title 28 USC section 1391(b)(2) because it.is where the events
giving rise to this claim(s) occurred.

IT.. PLAINTIFF
3.Plaintiff, Christopher M. Forrest-Bey Sr., is and was, at
all times mentioned in this complaint, a pretrial detainee being held
in the custody of Cuyahoga County Sheriff Department, at Cuyahoga Gounty
Corrections Center, Post Office Box 5600 Cleveland, Ohio 44101.

III. DEFENDANTS
4.Armon Budish, 20/9 E. 9th St., Cleveland, Ohio 44115, is
and was at the time of this.complaint, the Cuyahoga County Executive.
He is being sued in his individual and official capacity.

5.Kenneth Mills,38749 Amberwood Drive Avon, Ohio 44011, was,
at the time of this complaint, the Cuyahoga County Director of
Regional Corrections. He is being sued in his individual and official

capacity.

' 6.Alw O'Donnell,1215 West.3rd.St, Cleveland, Ohio 44113, was,
and is at the time of this complaint, the Cuyahoga County Corrections
Center Deputy Warden. He is being sued in his individual and official
capacity.

7.Eric Ivey, 1691 Oakham Road Euclid, Ohio 44117, was, at —
the time of this complaint, the Cuyahoga County Corrections.Center -
- Warden. He is being sued in his individual and official capacity.

8.Annette Chamber Smith,4545 Fisher Road, Columbus, Ohio
43228, was, at the time of this complaint, the Director of the Ohio
Department of Rehabilitation and Corrections. She is being sued in her
individual and official capacity.

9.Mary Lousie Madigan,2079 East. 9th Street, Cleveland, Ohio
44115,was, at the time of this complaint, the Cuyahoga County Spokes-
woman. She being sued in her individual and official capacity.

10.Clifford Pinkney 1215 West 3rd.St., Cleveland, Ohio 44113 .
was, at the time of this complaint, the Cuyahoga County Sheriff, He being
sued in his individual and official capacity..

11.Wanda gordan and John Hennessee, 1215 west 3rd St. Cleveland
Ohio 44113, was, at the time cf this complaint, the mailroom Clerk's
of the Cuyahoga County. They being sued in they individual and official
capacity.

(2)

 

 

 

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 3 of 10. PagelD #: 3

official capacity.

13.Metro Health Medical Staff, 1215 West, 3rd St., Cleveland,
Ohio 44113,was, at the time of this complaint, was the medical staff
for the Cuyahoga County. They being sued in they individual and official
capacity. ,

14.During all times mentioned in this complaint, each Defendant
while acting under color of state law, and while performing their
discretionary functions, acting with sufficiently culpable state of
mind, did knowingly and intentionally show a deliberate indifference
to Plaintiff's right to a civilized measure of life's necessities and
contemporary standard of decency,

TV. FACTS
(A) Red Zone

15.In or about September 19th, 2017, the Plaintiff was being
held in the Cuyahoga County Corrections Center c"cccc™) as a pretrial
detainee, under the directcusttody, control and supervision of (former)
Director of Regional Corrections, Kenneth Mills, Cuyahoga County Sheriff,
Clifford Pinkney,and (former) Cuyahoga County Corrections Center Warden,
and Alw O'Donneil Warden.Also the Cuyahoga County Executive Armon Budish.

; 16.The Plaintiff remained under the direct custody, control
and supervision of Mills, Pinkney, Ivey, and O'Donnell until August
Ist, 2019 when i went to Lorain Correctional Institution.

17.Plaintint was assigned to houing unit (Pod) 11-C, then
move to i1-B, then.to 8-G, then 9-C, then 8-E, and then 10-E.

18.Plaintiff was immediate introduced to "Red Zone." Which
will have a exhibit that have the dates and time that will be filed
with this complaint.

19.Red Zone is an unwriten "lockdown" policy implemented and/
or enforced by Defendant Pinkney, Mills, and Ivey to account for the
severe shortage of correctional officers at the CCcCcc.

20.Staff shortage at the CCCC was a direct result of Defendants
Millis, Ivey, O'Donnell,Pinkney, and Budish greed, negligence, wonton
recklessness and total disregard to the health and wellbeing of inmates
entrusted to their care.

21.As a direct result of the staff shoetage, a substantial
safety and security risk was created by Mills, Ivey, O'Donnell, Pinkney,
and Budish at CCCC. In addition to a very hostile and explosive it
environment for inmates as well as staff.

22.As a direct result of Red Zone, the Plaintiff and those
similarly situated were confined to their cells for as long as 27 hours
at a time.

23.As a direct result of Red Zone, the Plaintiff and those
similarly situated were denied the opportunity to participate in
receation and exercise. Furthermore, exercise and receation was sub-
stantially limited to approximately twice a month,

(3)

 

 

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 4 of 10. PagelD #: 4

24.As a direct result of Red Zone, the Plaintiff and those
similarly situated were denied the opportunity to shower.

25.As a direct result of Red Zone, the Plaintiff and those
similarly were denied the opportunity to contact their attorneys.

26.As a direct result of Red Zone one correctional officers
was directed to oversee two pods and at times even four pods. instead
of one, leaving the other pods unsupervised for an extended period of
time. This is perhaps the most favorable time for inmates contemplating

suicide or any other devious act(s).

(B) RECREATION/ EXERCISE

 

27.CCCC policy provides: “Housing units shall be provided
with television for recreation. In addition, exercise periods are on
a posted schedule. Some of those activities will be taken place in the
indoor/outdoor recreation area."

28.There were no posted schedules for exercise in the housing
units.

29.There was no outdoor recreation or exercise.

30.The television for recreation was/is. 13 inches in size

31.As a direct result of the Red Zone Policy, Plaintiff and
those similarly situated opportunity to exercise was substantially
limited to approximatele twice a month,

32.When Plaintiff complained to the corpor and the unit officer
he was reminded that there were not enough staff available to take his
unit to recreation.

(C) OTHER INHUMAN CONDITIONS PLAINTIFF WAS SUBJECTED TO

33.Defendant Milis, Ivey, and O'Donnell failed to provide
sufficient lighting in the cells Plaintiff and those similarly situated
were housed.

34.The initial design of the cells included two lights to
ensure that there was sufficient lighting in the cells for inmates.
However, one of the lights has since been removed to saving on cost
and repairs.

35.Defendant Mills,O'Donnell, and Ivey failed to provide a
civilized place to eat, Plaintiff and those similarly situated were.
forced to eat with their food tray on the toilet or on the sink above
the toilet (ail while standing).

36.Although there is ample seating in the pod designed for
inmates to eat, write, etc., it is not utilized because of Red Zone.

37.Defendant Milis,O'Donnell, and Ivey failed te establish

a grievance procedure or any other procedure to resolve complaints filed
by Plaintiff. and those similarly situated, attempting to address the

Conditions of their confinement

(4)

 

 

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 5o0f10. PagelD #:5

38.Defendant Mills,O'Donnell, and Ivey failed to proide heat
in the pods and cells because it was Loo costly to replace the pipes.

39.Defendant Mills,O'Donnell, and Ivey failed to maintain

a clean and sanitary living area for inmates by refusing to order that
the clogged vents be cleaned.

AQ0.Plaintiff has sent a number of request to staff concerning
the unconstitutional conditions he was subjected to at cccc. Plaintiff
has sent a number of complaints by US Mail to jail officials, including,
but not limited to, Kenneth Mills,Alw O'Donnell, Eric Ivey, Armon Budish,
Clifford Pinkney, administrative judge and the chief inspector over
a 21-month period, to no avail.

(D> DERELICTION OF DUTY

41.Defendant Smith, during the time of the complaint, was
entrusted with the supervisory authority of CCCC pursuant to ORC Section
5120.10.

 

42.Defendant Smith duties encompassed the duty to ensurethhat
during the times mentioned in this complaint CCCC was in compliance with
the minimum standards for jails in Ohio.

43.Defendant Smith duties encompassed the duty to ensure the
alternative policies and/or practices, including the’ cccc unwritten

Red Zone policy complied with the constitutional standards of the minimum
standards for jails in Ohio.

44.Defendant Smith duties encompassed the duty to ensure that
Plaintiff and those similarly situated rights under the-Eighth “Amendment
were not abridged.

45,Defendant Smith duties encompassed the duty to ensure that
Plaintiff and those similarly situated rights to a contemporary standard

of decency and a minimum civilized measure of life necessities were not
vilated.

46.Defendant Smith duties encompassed the duty to ensure that
the transfer of over 50 correctional offices from cccc did not place
in jeopardy the safety and security of staff and inmates at the eccc.

47.Defendant Smith duties encompassed the duty to ensure that
the under staffed and overcrowed conditions at the cccc did not reach
a level that affected the orderly running of the facility.

(£)FRAUD DECEIT AND MISREPRESENTATION

48:Defendant Madigan conspired with Defend
ant Mills, O'Donnell
Ivey, Pinkney, Budish, and Branch to fraudulently misrepresent the

(5)

 

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 6 of 10. PagelD #: 6

inadequate and sbstandard condition of poorly operated and mismanaged
cccc,

49.Defendant Magigan knew first hand and deliberately ignored
the real conditions at CCCC. She personally knew or had reasons to know
of the numerous. complaints that had been filed by inmates. But most of
all, the complaint filed by the Ohio Patrolmen's Association and American
Correctional Association concerning the conditions at CCCC., However,
Defendant Madigan passed along information that she knew was false and
would be deterimental to inmates housed in the CCCC.

50.Defendant Madigan fradulent misrepresentation aided in
endangering the safety of Plaintiff, those similarly situated and
employees.

5SiL.Defendant Madigan knew of the numerous assaults by employees

known as the "Men in Black" contaminated water, black mold, inadequate 7-27...

meals, unsafe food service conditions, understaffing, over crowdedness,
deaths, inmate confined to their cells for extended periods of time,
inmates being denied medical attention, recreation and exercise. But
took no action to correct and/ or bring to the attention of the public
the unconstitutional substandard conditions which denied Plaintiff and
those similariy situated a contemporary standard of decency and minimun
civilized measre of life necessities, to lights. Instead conspired to
disseminate disingenuous information to the public she knew was contrary
to the truth.

(F) MATLROOM
re 52.They was giving thé™prosector, my, mail to use asvevidence,
never iaving.a countyorder, to,do s0.. They, had a.letter.i.wrote my: mother”
from the cougty that i sent her and she never got. | Bo to the fact they.
teok it and gave it,to the ,prosecutor, Which in fact voilated my Const-
itutional Right.
53.Mail taking a week or long to get to me, and going out to

my family, friends, and my lawyer.

54.When I wrote a kite asking about this isse they told me
to write the post office.

55.Then on two different times I sent mail out it took two
weeks for them to recive it. The first time was to my layer, nephew, and
my brother-in-law. I sent them out on 9/10/18, they did not recived
them until 9/22/18. That wasnt until I wrote a kite to the corporl and
the mailroom about the issue for them to send it out. I wrote the kite
about it on 9/20/18, and 2 days later they had my mail. Next, I sent my
family some Christmas cards. I sent out 22 cards on the 12/4/18. Now
3 out of 22 made it to where it was send on 12/6/18. The other 19 cards
did not make it until 12/22/18. When they all was sent out at the same
time and same day. I had also wrote a letter to United States Bistrict
Judge James S. Gwin about this and a number of other issues.

 

(G)MEYRS WEALIn MEDICAL STar# IN CUYAROGA COUNTY

57, They refusing the inmates medieal care. Refusing to“give
inmate meds for medical issues,

58. Then when you write grievances on the problem they act

(6)

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 7 of 10. PagelD #: 7

as if they did not recived the kite, or they act as if they give it
back to pod.officer and the pod officer didnt give it to inmate.

59. Then they tell you that you have to buy meds from the
commissary. You tell them -you do not have the money to pay for meds,
then they pull up your account and tell you how much you spent at the
commissary.

60.One time i slipped and fail on the floor-and hurt my foot;

so I had the C.O Young call.don.to: the medical. They asked him was I
bleeding? Then told him to tell me to write a kite. So on July 16, 2019
I sent a kite, which was never answered. So on July 21,2019 I wrote a
grievance on a kite. They sent a response back on July 22, 2019 telling
me appointment was made. So then on July 27, 2019 and I still haven't
been to the appointment. I left the cuyahoga county jail on August lst,
2019 and still was not seen by the medical staff about me slipping on
the county wet floor. -

(V) LEGAL CLAIM

61. Plaintiff realleges and incorporate by reference paragraph
1 to 60.

62. Defendant Mills acted with deliberate indifference to
Plaintiff's Eighth Amendment Constitutional Rights against cruel and
unusual punishment when he focused solely on turning the housing of
inmates into a lucrative business venture, irrespective of Plaintiff
health, Safety security, contemporary standard of decency and a minimum
civilized measure of life necessities. , ,

63.Defendant Mills reckless policies, procedures and ideas
(written and unwritten) to contract, purchase, rent, and/or lease Euclid
City Jail, Bedford Heights City Jail and Cleveland City Jail, knowing
or have reasons to know that the CCCC was significantly overcrowded by
approximately 600 inmates and under staffed by approximately 100 staff.

64.Defendant. Mills further exacerbated the unsafe, unsecure
and dangerous conditions at the CCCC by implementing a hiring freeze.

. 65.Defendant Mills, O'Donnell, and Ivey acted with reckless
disregard and with deliberate indifference to Plaintiff ‘safety and
Security when they conspired to transfer over 50 correctional officers
from CCCC to the newly opened Bedford Heights facility knowing or having
reasons to know that such a transfer would leave the CCC in a dangerous
peril for staff and inmates.

66. Defendant Mills, O'Donnell, and Ivey reckless and deliberate
indifference policies, procedures and. ideas (written and unwritten) created
the unconstitutional and inhumane conditions at the CCCC that caused
Plaintiff to be locked in his cell for long as 27 hours without recreation,
exercise, shower or the opportunity for Plaintiff to call his attorney
or maintain family ties.

67.Defendant Mills, O'Donnell, and Ivey knew or should have

known that their actions and/gy; inactions would create inhumane, unsafe

(7)

 

 

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 8 of 10. PagelD #: 8

unsecure, unhealthy and dangerous conditions of confinement for the.
Plaintiff and those similariy situated and employees.

68. Defendant Mills, O'Donnell, and Ivey through their own
individual and collective actions and/ or inactions violated Plaintiff' s
Kighth Amendment Rights against cruel and unusual punishment by failing
to act have the power to and or authority to do so, when the inhumane,
unsafe, unsecure, unhealty and dangerous conditions arising at the CCCC
was brought to their attention by Plaintiff, the Patrolmen's Association, |: i
the American Correctional Association, staff, inmates and other sources
knowing or having reasons to know that serious harm would result.

69.Defendant Mills, O'Donnell, and Ivey created and explosive
and hostile environment which is a direct result of the experiment
policies. Such asi: Red Zone.

70.Defendant Mills, O'Donnell, and Ivey reckless and deliberate
indifference Red Zone policy is the sole cause of Plaintiff being: deprived
of his right to recreation and exercise.

71.Defendant Mills, O'Donnell, and Ivey reckiess and deliberate
indifference Red Zone policy has been the sole cause of Plaintiff being
deprived of his rights to communicate with his attorney by telephone.
on a regular basis. Because during Red Zone (which was practically.
every day) Plaintiff was locked down during business hours.

72.Defendant Mills, O'Donnell, and Ivey acted with deliberate
indifference to Plaintiff's constitutional right to visit with his —
attorney in private by failing to provide space.

73.Defendant Mills, Q' Donnell, and. Ivey acted with deliberate
indifference to Plaintiff's right to a minimum measure of life's necessities
by failing to provide heat; clean air and — a place to eat and write.

74.Defendant Smith acted with deliberate indifference to
Plaintiff constitutional rights to a contemporary standard of decency
by failing to exercise her. supervisory oversight authority.

75.Defendant Smith acted with reckless disregard by failing to
ensure that strict compliance with minimum standards for CCCC, insofar
as how it relates to minimum measure of life's necessities. such as
recreations, exercise, inhumane. conditions adequate meals safety security.

78.Defendant Smith condoned, encouraged and supported the
inhumane practices, unwritten polices and unsafe conditions at. the CCCC:
by continuously neglecting to exercise her supervisory authority.

79. Defendant Smith dereliction of. duty. resulted in Defendants
being able to implement. and operate undér the CCCC policies, procedures and
Practices that were contrary to the minimum standards, contemporary
Standard of decency and minimim civilized measure of life necessities
€rating serious situations and circumstances that seriously affected not .i: ;
Only the safety and security of €CCC but also the health safety and
wellbeing of Plaintiff and those similarly situated.

(8)

 

 
Case: 1:20-cv-00801-DAP Doc #: 1 Filed: 04/09/20 9 of 10. PagelD #: 9

; 80.Defendant Smith failure to exercise her supervisory power
was in fact a green light for Mills, O'Donnell, Pinkney, and Ivey to
operate CCCG with reckless disregards to basic human rights.

| 81.Defendant Magigan acted with deliber ate indifference by
conspiring to cover. up the poorly operated and mismanagement of CCCC..

82.Defendant Madigan acted with reckless disregards to Plaintiff
basic human. rights by conspired with Defendants Mills, O'Donnell, Ivey,
Pinkney, Budish, and Branch to fraudulently misrepresent the inadequate
and substandard condition of the poorly operated and mismanaged CCCC..

83. Defendant “Madigan acted. with evil intent to deprive Plaintiff
of a civilized measure of life's. necessities and a contemporary standard
of decency by deliberately ignored the real conditions of the cccc and
passing on a false narrative that the consitions at CCCC were ‘humane.
Defendant Madigan action. placed Plaintiff's life in danger.

84 .Defendant Madigan fraudulently misrepresented aided in
endangering the safety of Plaintiff, those similarly situated and employees.

85.Defendant Wanda Gordan and John Hennessee contiued to give
the Plaintiff mail to the prosecutor. Violated. Plaintiff Constitutional
Rights-.of getting a court order from the Judge to do so.

86. Defendant Wanda Gordan ‘and John Hennessee contiued to
hold Plaintiff mail so that he wouldnt get his mail.for at times 2 or 3
week. So it made it hard for the Plaintiff to stay in touch with family,
friends, and lawyer.

87. Defendant Wanda Gordan and John Hennessee contiued to hold
my out going mail for weeks at a time, On a couple different time.A my
lawyer and family could not get they mail in the proper time fame.

88. Defendant Metro health medical staff for the Cuyahoga
county refuse Plaintiff medical care.

89.Defendant Metro health medical staff refuse to answer to kite
and grievances.

90. Defendant Metro health medical staff refuse to see Plaintiff
when he slip and felil on. the wet County floor.

(VI) PRAYER FOR RELIEF

 

WHEREFORE, the Plaintiff respectfully prays that the Honorable
Court enter judgment as follow:

91Granting Plaintiff a declaration that the acts and omission
described herein violated his rights under the United States Constitutional

and laws of the United States;
92,.Granting Plaintiff compensatory damages in the amount of

$150,000 against Defendant Mills,O'Donnell, Ivey, Smith, Madigan, . ~-Pinkneys
Wanda Gordan , John Hennessee, and Metro health Medical Staff.

(9)

 

 
Case: 1:20-cv-00801-DAP Doc #:1 Filed: 04/09/20 10 of 10. PagelD #: 10

93. Granting Plaintiff punitive damages in the amount of
$500,000 aginst Budish, Mills, O'Donnell, Ivey, Smith, Madigan, Pinkney,
Gordan, Hennessee, and Metro Health Medical Staff for the Cuyahoga
County jail;

-94 Grant damages against each Defendant Jointly and severally;
95:.Grant Plaintiff a jury trial on all issues triable by jury;
96. Grant Plaintiff recovery of his cost and all cost associated
with this suit; and
97. Grant Plaintiff any additional relief the Court deems
just, proper and equitable.

VERIFICATION

I have read the foregoing complaint and hereby verify that
the matters alleged therein are true, except as to matters alleged
on information and belief, and as to those, I believe them to be true.
I certify under the penalty of perjury that the foregoing is true and
correct. .

FURTHER AFFIANT SAYETH NAUGHT:
t

Respectfully Submitted,

3S'9 7202 Acsblraher 1.70: TOrcL7 ey
Executed Christopher M. Forrest-—Bey
A763516 Richland Corr. Inst.
1001 Olivesburg Dr..P.0.Box 8107
Mansfield, Ohio 44901

NOTARY

SWORN AND SUBSCRIBED BEFORE ME ON THIS ° , DAY (ren 2020.
MY COMMISSION EXPIRES A= Me- 22.

 
